          Case 3:20-cv-02569-MMC Document 45 Filed 09/11/20 Page 1 of 2




Adam S. Heder, CSB #270946
adamh@hbclawyers.com
Harris Berne Christensen LLP
15350 SW Sequoia Parkway
Suite 250
Portland, OR 97224
Phone: 503-968-1475
Fax: 503-968-2003

        Of Attorneys for Plaintiff PETER JOHNSON, individually and on behalf of all others
similarly situated



                            IN THE UNITED STATES DISTRICT COURT

                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  SAN FRANCISCO DIVISION


PETER JOHNSON, individually and on                Case No. 3:20-cv-02569-MMC
behalf of all others similarly situated,
                                                  REQUEST TO FILE SUR-REPLY BRIEF
                          Plaintiff,              IN SUPPORT OF OPPOSITION TO
                                                  MOTION TO COMPEL ARBITRATION
        v.

MAKER ECOSYSTEM GROWTH
HOLDINGS, INC., a foreign corporation;
MAKER ECOSYSTEM GROWTH
FOUNDATION, a foreign corporation; and
DAI FOUNDATION, a foreign corporation,

                          Defendants.


        The Maker Defendants filed a Reply Brief in Support of their Motion to Compel

Arbitration on August 31, 2020 (ECF No. 44). In that Brief, the Maker Defendants make several

new arguments not addressed or contemplated by their opening brief. For instance, the Maker

Defendants cite a case for the first time on Reply, Cooper v. Adobe Systems, Inc., No. 18-CV-

06742-BLF, 2019 WL 5102609 (N.D. Cal. Oct. 11, 2019), claiming that this case is on point and


                                              1
1 – Request for Sur-Reply Brief
           Case 3:20-cv-02569-MMC Document 45 Filed 09/11/20 Page 2 of 2




supports the argument that Plaintiff’s dispute is about the scope of the 2018 Terms of Service (as

opposed to whether Plaintiff was ever presented with terms of service in connection with signing

up for the Dai System).

         Local Rule 7-3(d) allows a party to file a supplemental brief in response to new evidence.

Whether by Local Rule 7-3(d) or the Court’s inherent power to manage its docket, Plaintiff

respectfully requests the Court allow Plaintiff to file the attached Sur-Reply Brief (attached hereto

as Exhibit 1). This matter represents one of significant public importance, in that Plaintiff has

fashioned it as a class action claim and pleads widespread misrepresentation for an entire class of

users of the Dai System. Because this is a matter of public importance and given that Defendants’

motion to compel would be dispositive, Plaintiff further requests the Court allow the filing of the

Sur-Reply Brief.

         In addition, Plaintiff’s counsel and his team have been dealing with literal natural disasters

that have resulted in power outages and evacuation orders that delayed the filing of this request for

the Sur-Reply brief. Otherwise, the request would have been filed on Tuesday (7/8/2020) as

opposed to today.

         Plaintiff respectfully requests the Court allow the filing of Exhibit 1.



DATED: September 11, 2020                                HARRIS BERNE CHRISTENSEN LLP

                                                By:       /s/ Adam S. Heder
                                                      Adam S. Heder, CSB #270946
                                                      Of Attorneys for Plaintiff PETER JOHNSON,
                                                      individually and on behalf of all others similarly
                                                      situated




                                                   2
2–   Request for Sur-Reply Brief
